NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MALVIN L. SCHAEFER,
Petiti0n,er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. '
2011-3057
Petition for review of the Merit Systems Pr0tection
Board in case no. DA0831100261-I-1.
ON MOTION
0 R D E R
Ma1vin L. Schaefer moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

SCHAEFER V. OPM
FoR THE CoURT
FEB 14 2011 /3/Jan H0rba1y
Date
cc: Malvin L. Schaefer
J. Hunter Bennett, Esq.
s21
J an Horba1y
C]erk
me
u.s. mom or ma
THE FEO.EnAL r*:ifaA¢'£1sn
FEB.;| 4 2011
JAN |'10RBALY
CLEH(